PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/894,465
Filing Date: 27 Nov 2015
Appellant(s): Hardy et al.



__________________
Craig W. Hayden
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 30 September appealing from the Office Action mailed 01 February 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01 February 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, 7, 10-12, 14, 18-19, 21, 26-27, 29, 31 and 41-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hung et al (WO 2005/034865 A2; cited in IDS of 09/23/14; of record) in view of Gislason et al (WO 2006/134614 A1; cited in IDS of 09/23/14; of record) and further in view of Partain et al (US 4,946,870; or record) and Baker et al (WO 2008/063503 A2; of record).
Hung et al teaches preparation of low endotoxin chitosan wherein chitosan is contacted (by mixing as in claims 1 and 10) with an alkali for a period of time. The alkali solution used can have a concentration ranging from 0.25M to about 1M (page 6, lines 5-26). The lower end of the concentration range, namely 0.25M, taught by Hung et al is closer to the higher end of the concentration range recited in claim 1, namely 0.2M. One of ordinary skill in the art would have a reasonable expectation of reducing the endotoxin level using alkali having a concentration of 0.2M. Hung’s teaching regarding the contact of the alkali and chitosan is for a period of time is also a suggestion to keep the chitosan in contact with the alkali solution for any period of time (less than 1hr also) as in claim 1, part (b). Hung teaches the use of metal hydroxides and carbonates wherein the metal ion is sodium, potassium (page 6, lines 19-25; limitation of 7).This also renders obvious the use of the other alkali solutions recited in claim 7. In a related process, drying the chitosan, which also has low endotoxin (page 28, lines 14-21). Therefore, drying the chitosan after being in contact with alkali as in instant claims 1 and 12 is obvious. Hung’s method should also result in the viscosity of the low endotoxin chitosan having viscosity reduced by less than 25% (as in new claim 45). Claim 45 recites the whereby clause. A ‘whereby’ clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). In the instant case, Hung teaches the positive steps recited in the process/method of parent claim 1.
Hung does not teach the limitations of claims 3, 11, 14, 18-19, 21, 26-27, 29, 31, 41-44 and new claim 46.
Gislason et al teaches a low endotoxin alkali chitosan which has an endotoxin level of <30 EU/g, which is obtained by contacting chitosan with alkali as in Hung’s process (as sodium salt; page 11, Example 1; part of the limitations of the instant claim 1). Gislason et al teaches obtaining a neutral low endotoxin chitosan (page 12, lines 45-49; as in claim 43). Therefore, the low endotoxin chitosan of Hung et al can also be converted into a neutral low endotoxin chitosan as in instant claim 18. Chitosan is a weak base and can form salts with acids (page 1, lines 24-25). This renders obvious the formation of a salt via reaction of the low endotoxin chitosan or the derivatives of chitosan with an acid as in claim 18. The product is spray dried after adding acid (limitation of claim 31). After treatment with alkali the pH of the mixture is adjusted via addition of an acid (see note 8 at lines 43-45 at page 11). The alkali chitosan mixture is mixed with the acid before the drying step (limitation of claim 19-note 10 at page 11). From this teaching of Gislason one of ordinary skill in the art will recognize that if one were to just make low endotoxin chitosan (and not the acid salt of chitosan) via contact with base, then drying the alkali 
From the teachings of Hung et al it would be obvious to the artisan that low endotoxin chitosan can also be produced by contacting chitosan with a lower concentration of the base for any period of time. The method for determining the endotoxin level is also known in the art. Therefore, the contact time of the alkali with the chitosan can be adjusted in order to get the desired level of endotoxin, which is still low. The artisan will also recognize that since Hung’s process produces low endotoxin chitosan without the express teaching of the use of endotoxin free equipment, the instant process of making low endotoxin chitosan can also be carried out without the use of endotoxin free equipment (as in claim 43). Suggestion for contacting the chitosan with alkali for a period of time is known in the art. The artisan would adjust the time of contact and adjust the alkali concentration in view of the teachings of Hung and Gislason. Using the lowest possible concentration of the alkali also reduces the cost of the process. Contact of the chitosan, chitin or derivatives thereof with the alkali for the minimum possible time that reduces the endotoxin to a low level would also make it a fast process.
various organic and inorganic acids (as in claim 21) wherein the acid is mixed with chitosan and the medium used can be water, or alcohol (as a liquor-limitation of claim 27). Antiseptic agents like chlorhexidine (preservative as in claim 14) can also be added to the chitosan since it is used as a delivery agent (col. 5, lines 5-15, 33-48, line 64 through col. 6, line 31; col. 7, line 65 through col. 8, line 10 and col. 8, line 36-37). It would be obvious to add the other acids recited in instant claims 21 and 42 and the other known preservatives as in claim 14 based on the teaching of Partain.
Baker teaches that chitosan is utilized as an internal hemostatic wound dressing (para 0018 at page 8) and that chitosan is used in medical and biological applications involving open wound, blood and organs and for this purpose chitosan having low level of endotoxin is required (page 14, para 0044). This provides motivation to reduce the endotoxin level as low as possible. According to Baker, it is important to preserve and control the molecular weight of the chitosan of its invention. Chitosan of substantial molecular weight, greater than 30kDa are required in medical applications (page 14, para 0046). Baker also refers to Hung’s process (which also uses 1M NaOH) and notes that the molecular weight of chitosan is degraded in Hung’s process. In view of this teaching and the requirement of high molecular weights for medical application including wound dressings, one of ordinary skill in the art would want to explore the use lower concentrations of base (as instantly claimed) and adjust the time of contact with base as required so that there is optimal reduction in the endotoxin level and no substantial degradation of the chitosan.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make low endotoxin chitosan via contact of chitosan with an alkali solution having 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to also add other known preservatives like silver and zinc ions in the process, use various organic and inorganic acids individually or in combination, add the acid as a liquor in water and alcohol. It would be obvious to adjust the concentration of the alkali and acid (as in claims 3 and 26), the ratio of chitosan to the acid liquor as in instant claim 29 based on the teachings/examples of Partain. The artisan would also find it obvious to adjust the contact times as in claims 11 and 41 for the purpose of optimization based on the teachings of the prior art. The prior art provides starting points for adjustment of contact times and ratios of reagents. This is also routine in the art and does not involve undue experimentation. Drying the product as in claims 12 and 31 would also be obvious to the artisan.
It is well established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33 (CCPA 1937). In re Russell, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971).
One of ordinary skill in the art would be motivated to use the instant process since the process steps and the reagents for the same are taught in the prior art and the process steps are easy to perform. The process also gives chitosan having a very low endotoxin level that is useful for various applications. One of ordinary skill in the art will prefer to use a process that is well known in the art to give a product with desirable properties.

 (3) Response to Arguments
	Appellants have traversed the rejection of claims 1, 3, 7, 10-12, 14, 18-19, 21, 26-27, 29, 31 and 41-46 under 35 USC 103 arguing that:
	None of the cited references discloses or suggests a process as required by claims 1 and 12. Low concentrations of the alkali solution used in the process is less damaging to the chitosan. In the subsequent process for producing low endotoxin neutral chitosan, its salt or derivative, it has been discovered that using a low concentration of alkali solution in the first stage (i.e., claim 1) results in less acid salt by-product being produced. Less acid salt by-product means that the product resulting from the process (e.g., claim 17) will have improved gelling.
	Hung and Baker teach contacting chitosan solution with NaOH solution desirably 1.0M. The lowest percentage change in molecular weight is achieved with an alkali solution of 1M NaOH and a processing time of 1hr. Gislason teaches the use of 5-90% (1.25M-22.5M) NaOH solution. Partain teaches the use of very high concentration of alkali solution, i.e., 50% NaOH solution. All of these teachings are outside the range in claims 1 and 12.The skilled artisan would not have expected that contacting chitosan with an alkali solution having a concentration of 0.01M to 0.2M NaOH would achieve the results of the claimed invention. 
The instant claims also include the feature of drying or immediately drying the mixture of alkali chitosan, which is neither disclosed nor suggested in the cited references. Baker discloses (para 0067) that the product is stored as a damp final product, which teaches away from drying within 1hr as well as immediate drying. Baker also teaches that if drying is needed, it must be in a sterile, endotoxin-free process.

The claimed process requires drying of the mixture of chitosan, chitin or a derivative thereof and alkali. This is advantageous since the mixture can be stored for future use without the levels of endotoxin rising. The process is also economical since it does not require any process steps, such as washing, neutralization, etc., before drying.
It was surprisingly discovered by Appellants that mixing the alkali with chitosan, chitin or derivative thereof, as in claims 1and 12, leaving the mixture for less than 1hr, and then drying (or immediately drying) the mixture has unexpected benefits. Examples of the benefits are noted in the application as-filed on page 10 (lines 9-12), namely, endotoxin level of the dry mixture does not noticeably increase over time. 
Gislason washes the chitosan prior to spray drying. The artisan would not have recognized that the mixture could be dried without a washing step. Hung teaches a concentration of preferably 1M for the alkali. This concentration is detrimental to the molecular structure of chitosan over long periods of time. Because of this the artisan would be discouraged from leaving the chitosan to dry without a pre-wash step. There is no teaching that endotoxin levels may reduce over time after being dried without a washing step. For the above reasons withdrawal of the rejection is requested (pages 14-18 of Brief).
Appellants’ arguments have been considered but are not found to be persuasive.
Obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988 and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
It is clear from the teachings of Hung that endotoxin level is mainly reduced on contact with alkali. Hung may teach the use of 1.0M alkali. However, Baker teaches that a high concentration of alkali has a damaging effect on chitosan. Baker teaches that the integrity of the molecular weight is compromised at higher concentrations of the base (page 15, para 0049). The results disclosed in Table 3 of Baker (pages 18-19) shows that molecular weight reduction is higher at higher concentration of the alkali. From these teachings of the prior art the artisan will recognize that there is suggestion to use alkali having a concentration lower than 0.25M and also extend the contact time as needed to obtain low endotoxin chitosan as instantly claimed. 
Therefore, one of ordinary skill in the art would reduce the concentration of alkali and adjust the contact time in order to get alkali chitosan, chitin or derivatives having the lowest endotoxin level possible. Suggestion to lower the concentration of alkali is there in the prior art. The use of low alkali concentration will also produce less acid salt by-product. The skilled artisan would have reasonably expected that using an alkali solution having a concentration of 0.01M to 0.2M would achieve favorable results as far as endotoxin level and less acid salt by-products are concerned.
The instant method is drawn to contact of chitosan with alkali having a particular concentration range. The prior art teaches contact of chitosan with alkali. There is also suggestion to lower the concentration (lower than 0.25M) of alkali in the prior art. At page 20, Hung teaches a range of 12-24eu/g for the endotoxin level, which leaves it open to test if the endotoxin level can be reduced further. Example 3c starts with chitosan having endotoxin level of 48-96 eu/g, contacts it with 0.25M base, after which the endotoxin level goes down to 12-24 can be varied (including lowering alkali concentration) and there is also an indication that the endotoxin level may be reduced further. Therefore, the prior art does contemplate concentrations of the alkali that falls within the claimed range and provides rationale for using less harsh conditions including lower alkali concentration.
	Baker teaches that the low endotoxin (LoTox) chitosan includes hydroxide, chloride and sodium, which are all standard processing components and minimal endogenous materials. Since the chitosan is ultrapure and maintains its molecular weight integrity, no post processing of the product is necessary (page 24, para 0066). Baker also teaches that only minimal and highly controlled post processing can be done, which could motivate one of ordinary skill in the art to avoid any additional steps such as washing because they would be difficult and require expensive equipment and highly controlled conditions to avoid introducing endotoxin. According to Baker (para 0066) after washing, unless dried, chitosan will pick up exogenous endotoxin. From Hung’s teaching it is evident that endotoxin level is reduced on contact with alkali. Therefore, instead of washing and then drying the alkali chitosan one of ordinary skill in the art would skip the washing step and dry the alkali chitosan after leaving it for an hour or dry it immediately. The artisan would expect the residual alkali on the dried chitosan to prevent the endotoxin level from rising in view of Hung.

	The claims are rendered prima facie obvious by the combined teachings of the prior art. Suggestion and motivation for reducing the concentration of the alkali and drying in less than an hour or immediately after contact with alkali is also seen in the prior art.
	For the above reasons it is believed that the rejection should be sustained.

Claims 1, 3, 7, 10-12, 14, 18-19, 21, 26-27, 29, 31 and 41-46 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 8, 11-12, 15, 20-21, 23, 28-29, 31, 33 and 43-54 of copending Application No. 14/387,331 ('331), as being unpatentable over claims 1-3, 6, 9-10, 13, 17-18, 20, 25-26, 28, 30 and 39-45 of copending Application No. 14/894,473 (‘473), as being unpatentable over claims 25-27 and 30 of copending application No. 14/894,475 (‘475) and as being unpatentable over claims 28-32 of copending Application No. 14/894,478 (‘478) in view of Hung et al (WO 2005/034865 A2; cited in IDS of 09/23/14; of record) in view of Gislason et al (WO 2006/134614 A1; cited in IDS of 09/23/14; of record) and further in view of Partain et al (US 4,946,870; or record) and Baker et al (WO 2008/063503 A2; of record). Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
The instant Claims are drawn to a process for making a low endotoxin alkali chitosan, chitin or a derivative thereof via contacting chitosan, chitin or a derivative with an alkali solution and leaving the mixture for a period of less than an hour. 

The copending claims differ from the instant claims in that the instant claims are drawn to a process wherein the contact time of the chitosan with the alkali is less than 1 hour (claim 1) and can also be less than 3 minutes (claim 11), whereas the copending claims the contact time can be more than that recited in the instant claims.
The secondary references cited teach a process wherein chitosan is contacted with alkali for various times to obtain alkali chitosan having low endotoxin levels. There is suggestion to adjust the time of contact of the chitosan/chitin with the alkali, including the ratio.
  In the instant case, the copending claims teach performing each of the steps and the reagents and other process parameters applicant claims.  Although the copending claims recite a longer contact time period for the chitosan with the alkali, one of ordinary skill in the art would have reasonably expected that the instant process with a lower contact time of chitosan/chitin with alkali would also produce alkali chitosan, chitin or a derivative thereof having low endo toxin levels based on the teachings of the prior art, with a reasonable expectation of success.  The use of known process steps and reagents to make the same type of modifications taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the general process has been shown to be old, the burden is on the applicant to present reason or authority for believing that adjusting the contact time of the chitosan with the alkali would affect the basic reaction and thus alter the nature of the product and thus the unobviousness of the process.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Appellants have traversed the rejection under non-statutory obviousness-type double patenting arguing that:
	In light of the arguments given above the instant claims are patentably distinct from the claims of ‘331, ‘473 and ‘478 applications, in view of Hung, Gisalason and further in view of Partain and Baker. Should the Board disagree, it is respectfully requested that this rejection be held in abeyance until an indication of allowable subject matter has been made.
Appellants’ arguments have been considered but are not found to be persuasive.
For the reasons given above by the Examiner, which also apply here, the instant claims are not patentably distinct over the claims of the copending applications. For these reasons, it is believed that the double patenting rejection should be sustained.

	Respectfully submitted,
	/GANAPATHY KRISHNAN/
Primary Examiner, Art Unit 1623

Conferees:
/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.